Citation Nr: 0208230	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  95-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
claimed as a result of Agent Orange exposure.

2.  Entitlement to service connection for bladder cancer, 
claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1974.  

This appeal arose before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

A rating decision dated in November 2001 denied various other 
claims for service connection.  No notice of disagreement has 
been received to date with respect to those claims.  
Additionally, in the June 2002 informal hearing presentation, 
the veteran's representative made argument that could be 
construed as raising the issue of entitlement to service 
connection for cancer of the prostate.  That issue has not 
been developed for appellate review and is hereby referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served aboard the U.S.S. Oriskany in the 
coastal waters off Vietnam for approximately 5 days in 1973.

3.  The veteran currently has Hodgkin's disease.

4.  The veteran's bladder cancer was not manifested in 
service or within the first post service year, and no medical 
evidence has been presented of a nexus between the veteran's 
presumed exposure to Agent Orange in service and his bladder 
cancer, diagnosed in 1987. 


CONCLUSIONS OF LAW

1.  Hodgkin's disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 and 
Supp. 2001) 1116 (as added by § 201(b) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001)); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2001).

2.  Papillary transitional cell carcinoma of the bladder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the August 1995 
and August 1999 statements of the case (SOC), and in numerous 
supplemental statements of the case (SSOCs), of the evidence 
necessary to establish service connection.  The Board 
concludes that the discussions in the SOCs, the SSOCs, and 
the regional office hearing adequately informed the appellant 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the November 2001 SSOC notified the veteran of the 
type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Extensive VA medical records have been obtained, 
as well as information pertaining to the veteran's service 
during the Vietnam era.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  Specifically, the 
Secretary has determined that a presumption for service 
connection is not warranted for urinary bladder cancer.  See 
Notice, 67 Fed. Reg. 42600 (2002).

Prior to December 27, 2001, the law required that the veteran 
have a presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2001).

In December 2001, 38 U.S.C. § 1116 was amended and currently 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 
(a)(6)(iii) (2001).  Additionally, under § 3.313, "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313(a).

The veteran's separation papers, DD 214, reveal that the 
veteran had approximately one year and seven months of 
foreign and/or sea service.  A statement dated in July 2001 
from the Supervisor of the Records Support Branch of the 
Department of the Navy indicated that the veteran served 
aboard the USS Oriskany (CVA 34) from September 4, 1973, to 
July 4, 1974, and that this ship's deck log showed that it 
was present from November 15 to 19, 1973 in the coastal 
waters off Vietnam, an area designated as "Yankee Station."

Since the record establishes that the veteran was on board 
the Oriskany in the waters offshore Vietnam during the 
relevant period, the Board concludes that the veteran must be 
presumed to have been exposed to an herbicide agent during 
his Vietnam era service.  38 C.F.R. § 3.307 (2001).  

Hodgkin's Disease

There were no findings of Hodgkin's Disease in service or for 
many years thereafter.  In early 1997, the veteran noticed 
enlarged cervical lymph nodes.  A VA examination in September 
1997 included a diagnosis of Hodgkin's disease.

The veteran was exposed to a herbicide agent during active 
service, and he currently has a diagnosis of Hodgkin's 
disease.  There is no competent evidence attributing the 
onset of Hodgkin's Disease to any factor, which could rebut 
the chronic presumption.  Under these circumstances, 
Hodgkin's disease is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 and 
Supp. 2001) 1116 (as added by § 201(b) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001)); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2001).

Bladder Cancer

The veteran's service medical records do not show any 
genitourinary abnormalities or any complaints of findings 
related to bladder cancer.  Private medical records indicate 
that the veteran experienced hematuria beginning in January 
1987.  In February 1987, he underwent a transurethral 
resection of a large bladder tumor.  This was determined to 
be a well-differentiated papillary transitional cell 
carcinoma.  The veteran has experienced several recurrences 
of his bladder cancer, and has subsequently undergone 
chemotherapy and a transurethral resection of the prostate.

The medical evidence of record does not demonstrate a nexus 
between the veteran's presumed exposure to Agent Orange in 
service and his bladder cancer, diagnosed in 1987.  The Board 
is aware that the veteran contends that his bladder cancer is 
a form of soft tissue sarcoma, which is one of the 
presumptive diseases under § 3.309(e), subject to the 
presumption of service connection based on exposure to 
herbicides.  The veteran does not claim and the record does 
not show that he has expertise in the diagnosis or pathology 
of diseases.  A statement dated in June 1997 from a VA Rating 
Board medical adviser indicated that the veteran's cancer was 
not one of those contemplated by that regulation.  Moreover, 
studies by the National Academy of Sciences have determined 
that there is insufficient or inadequate evidence to 
associate bladder cancer with herbicide exposure, and the 
Secretary has specifically included urinary bladder cancer on 
the list of diseases for which a presumption of service 
connection based on Agent Orange exposure is not warranted.  

The veteran's lay testimony alone is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, no medical evidence has been presented of a nexus 
between the veteran's presumed exposure to Agent Orange in 
service and his bladder cancer, diagnosed in 1987.  
Accordingly, the Board concludes that entitlement to service 
connection for bladder cancer, claimed as due to Agent Orange 
exposure, is not warranted.  There is no equipoise between 
the positive and negative evidence, therefore no reasonable 
doubt issue is raised.  38 C.F.R. § 3.102 (2001).


ORDER

Service connection for Hodgkin's disease is granted.

Service connection for bladder cancer, claimed as a result of 
Agent Orange exposure, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

